Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
An electronic gaming machine for multiplayer hedged offer skill wagering, comprising: at least one processor; and a memory connected to the at least one processor, wherein the memory stores processor executable instructions that when executed by the processor cause the processor to: present an interactive application in the form of an interactive game to two or more players, wherein the interactive game is a virtual poker game; receive a selection from each of the two or more players of respective hidden possible award values from a set of hidden possible award values; determine a winning player based on the relative performance of the two or more players in the interactive game; present to the winning player a hedged offer award value; receive a selection from the winning player of a selection of the hedged offer award value or a selection of the winning player's respective hidden possible award value; and award to the winning player the award value selected from the hedged offer award value or the winning player's respective hidden possible award value; and an enclosure constructed to mount: a user input device operatively connected to the at least one processor; a user 
In summary, in regards to claim 1, the claimed invention focuses an electronic gaming machine for multiplayer hedged offer skill wagering, comprising: at least one processor; and a memory connected to the at least one processor, wherein the memory stores processor executable instructions that when executed by the processor cause the processor to: present an interactive application in the form of an interactive game to two or more players, wherein the interactive game is a virtual poker game; receive a selection from each of the two or more players of respective hidden possible award values from a set of hidden possible award values; determine a winning player based on the relative performance of the two or more players in the interactive game; present to the winning player a hedged offer award value; receive a selection from the winning player of a selection of the hedged offer award value or a selection of the winning player's respective hidden possible award value; and award to the winning player the award value selected from the hedged offer award value or the winning player's respective hidden possible award value; and an enclosure constructed to mount: a user input device operatively connected to the at least one processor; a user output device operatively connected to the at least one processor; 
The claimed limitations of at least the processor to: present an interactive application in the form of an interactive game to two or more players, wherein the interactive game is a virtual poker game; receive a selection from each of the two or more players of respective hidden possible award values from a set of hidden possible award values; determine a winning player based on the relative performance of the two or more players in the interactive game; present to the winning player a hedged offer award value; receive a selection from the winning player of a selection of the hedged offer award value or a selection of the winning player's respective hidden possible award value; and award to the winning player the award value selected from the hedged offer award value or the winning player's respective hidden possible award value; and an enclosure constructed to mount: a user input device operatively connected to the at least one processor; a user output device operatively connected to the at least one processor; a credit input device operatively connected to the at least one processor; and a credit output device operatively connected to the at least one processor, wherein the processor 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)). The claimed computer components (system, processor, memory, user input device, a user output device, credit input device, credit output device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a 
Furthermore, it is known for a conventional gaming machine to be made up of a credit input mechanism (credit input device), processor (controller), memory device, and/or display are used to allow a person to make a wager (receive input of credit), cause images representative of game to be displayed, determine an outcome of the game, and determine a payout associated with the outcome of a game as evident by US 2003/0050111 (f 2) and 2003/0203751 (f 38). US 5,564,700 teaches that conventional game machine include coin acceptors (Col. 3:7-22) to establish credit balances, US 6,059,658 teaches that cash bill acceptors are well known and understood in the art (Col. 8:50-54) to establish credit balances, and US 6,227,972 teaches it is conventional to establish a wager via a gaming machine via a card acceptor or coin acceptor (Col. 8:40-50). US 20050037845 teaches that game servers 
Furthermore, the applicant is arguing that the claimed invention avoids preemption. On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments

Applicant's arguments filed 10/25/2019 have been fully considered but they are not persuasive in part.
101 rejection 
Applicant argues that:
“Applicant respectfully submits that the claims in the present application are not directed to a judicial exception but instead are directed to an improvement in a computing device, namely an improvement in electronic gaming machines. Specifically, Claim 1 is directed to an electronic gaming machine for multiplayer hedged offer skill wagering and features: presenting an interactive application in the form of an interactive game to two or more players, wherein the interactive game is a virtual poker game; receiving a selection from each of the two or more players of respective hidden possible award values from a set of hidden possible award values; determining a winning player based on the relative performance of the two or more players in the interactive game; presenting to the winning player a hedged offer award value; receiving a selection from the winning player a selection of the hedged offer award value or a selection of the winning player's respective hidden possible award value, and award to the winning player the selected award value. Accordingly, Applicant submits that Claim 1 is analogous to those at issue in Finjan and Core Wireless in their recitation of a specific improvement over prior computing systems. Specifically, the claimed electronic gaming machine provides the ability to present a selection of hidden awards to two or more players of an interactive multiplayer game, determine a winner as between the two or more players, and present a hedged award offer to the winning player wherein the winning player may either select the hedged offer or select the previously selected hidden award. As in Finjan a new kind of file enabled a computer security system to do things it could not do before, in the present application, the electronic gaming machine integrates an interactive poker game with a hedging system. Specification at paragraphs [00232] to [00238]. In addition, as in Core Wireless an improved user interface for computing devices featured a particular manner of summarizing and presenting information in electronic devices, in the present application, the electronic gaming machine generates a user interface that integrates an interactive poker game with a hedging system. Thus, the claims are directed to an improvement in the functioning of electronic gaming machines, particularly those implementing a hybrid gambling game having multiple types of wagering games, and not to a judicial exception. Accordingly, Applicant respectfully submits that Claim 1 recites patent eligible subject matter.” 
The applicant applies the teachings of Finjan and Core Wireless to suggest that the claimed invention is not drawn towards a judicial exception but rather directed to an improvement in a computing device, namely an improvement in electronic gaming machines. Applicant suggests that “the claimed electronic gaming machine provides the ability to present a selection of hidden awards to two or more players of an interactive multiplayer game, determine a winner as between the two or more players, and present a hedged award offer to the winning player wherein the winning player may either select the hedged offer or select the previously selected hidden award” is drawn towards an improvement in a computing device.
However, the examiner respectfully disagrees. In Finjan it was held that the claims “directed to a behavior based virus scanning method directed to patent eligible subject matter because they “employ a new kind of file that enables a computer security system to do things it could not do before,” including “accumulating] and utilizing] newly available, behavior-based information about potential threats.” 2018 WL 341882 at *4 (Fed. Cir. Jan. 10, 2018). The claimed behavior-based scans, in contrast to prior art systems which searched for matching code, enabled more “nuanced virus filtering” in analyzing whether “a downloadable’s code . . . performs potentially dangerous or unwanted operations.” Id. at *3. We held the claims “therefore directed to a non-abstract improvement in functionality, rather than the abstract 
Additionally, In Core Wireless it was held that the claimed limitations “disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.....The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53-55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2-3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.” Core Wireless is clearly drawn towards aspects of improving computer security e.g. rooted towards an technological improvement of a computer technology.
In contrast to Finjan and/or Core Wireless the claimed invention simply ties the idea a multiplayer game comprising a selection of hidden awards to two or more players of the interactive multiplayer game, determining a winner as between the two or more players, and presenting a hedged award offer to the winning player wherein the winning player may either select the hedged offer or select the previously selected hidden award to a computer e.g. multiplayer game involving wagers with 
Furthermore, the applicant argues:
“Applicant submits that Claim 1 is analogous to the claims in In McRO, Inc. v. Bandai Namco Games America Inc. (Fed. Cir. 2016). As discussed in McRo, "(b)y incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques." McRO at 27 citing Morse, 56 U.S. at 113. In an analogous manner, Claim 1 is directed to an electronic gaming machine that uses a specific structure and process to integrate an interactive poker game with a hedging game.
Therefore, even if it is found that Claim 1 recites an abstract idea, a finding that the Applicant does not concede would be correct, any such abstract idea is integrated into a practical application in the form of an electronic gaming machine implementing a specific process. Accordingly, Applicant submits that Claim 1 recites patent eligible”
The examiner respectfully disagrees. As further discussed in McRo, “It is the incorporation of the claimed rules, not the use of the computer, that 'improved [the] existing technological process' by allowing the automation of further tasks...The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired result...While the result may not be tangible, there is nothing that requires a method 'be tied to a machine or transform an article' to be patentable...The concern underlying the exceptions to § 101 is not tangibility, but preemption. Mayo, 132 S. Ct. at 1301.” e.g. it was held that the incorporation of the claimed rules and/or structure improve the technological process by allowing the automation of further tasks. However, the instant claimed invention with it’s generic structure and specific process (rules/instructions) is not rooted to a technological improvement as noted above.
Furthermore, on the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
The claimed “electronic gaming machine that uses a specific structure and process to integrate an interactive poker game with a hedging game” is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)). The claimed computer components (system, processor, memory, user input device, a user output device, credit input device, credit output device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea, wherein such components are implement to perform there generic routine functions. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
At least based on the above, the rejection is herein maintained and clarified above.

	
Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715